 S.MARTINELLI & COMPANY43[Text of Direction of Election omitted from publication in thisvolume.]S. G. MARTINELLI, D/B/A S.. MARTINELLI & COMPANYandWAREHOUSEUNION, LOCAL 11, INTERNATIONAL LONGSHOREMEN'S & WAREHOUSE-MEN'SUNION, PETITIONER.Case No. 20-RC-1651.May 9, 1952Decision and Direction of ElectionRelations Act, a hearing was held before Robert V. Magor, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.,'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer .23.The Employer contends that the petition herein, which was filedon November 28, 1951) is barred by a contract or contracts coveringthe employees sought by the Petitioner.On July 23, 1950, the Em-ployer and the Intervenor's predecessor entered into a contract to runto June 1, 1951, and from year to year thereafter, in the absence of30 days' notice to modify or terminate.This contract covered theEmployer's sales delivery drivers, but not any of the other employeesinvolved in this proceeding.There is some question as to whetherthis contract is still in force. In any event, this contract contains aclause requiring the preferential hiring of members of the Inter-venor's predecessor.We find, for that reason, that such contract isnot a bar to this proceeding.3IThe Employer moved at the bearing to dismiss the petition herein on the grounds(a) thatthe Petitioner has failed to make a sufficient showing of interest among the employeesemployed during the Employer's peak season, and(b) that the petition is barred by acontract or contracts between the Employer and the Intervenor.The hearing officerreferred this motion to the Board.As to contention(a), the Board has held that inseasonal activities,such as this,the required showing is to be made among the employeesemployed in the unit at the time the petition was filed. Cf.HollySugar Corporation,94 NLRB 1209.We are administratively satisfied that the Petitioner has made such asufficient showing in this proceeding.Accordingly,we find this contention to be withoutmerit.For the reasons set forth in the text,infra,we also find contention(b) to bewithout merit.Accordingly,the motion is hereby denied.2Teamsters Automotive Workers Union, Local 576,International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers of America,AFL, herein called the Inter-venor, was permitted to intervene on the basis of a contractual interest.8F. H. McGraw and Company,95 NLRB 821.99 NLRB No. 12. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 18, 1951, the Employer and the Intervenor entered intoa contract, denominated an "Interim Agreement," wherein the Em-ployer recognized the Intervenor as the representative of the em-ployees sought by the Petitioner.This agreement, by its terms, gov-erned the relationships of the parties until February 1, 1952, and for3 years thereafter.However, the agreement also provided that theparties would meet as soon as practicable, and before February 1,1952, for the purpose of negotiating and completing a 3-year contract.On January 19, 1952, the Employer and the Intervenor executed acontract effective from January 5, 1952, to February 1, 1955.Thiscontract recites that it was executed in conformity with the interimagreement; it also contains a union-security clause which fails to ac-cord the required 30-day grace period to old employees who were notmembers of the Intervenor at the time the contract was executed.The instant petition was filed on November 28, 1951.On the basis of the foregoing, we find that neither the interim agree-ment nor the contract of January 19, whether considered separatelyor in conjunction, constitute a bar to this proceeding.If they are con-sidered separately, the interim agreement, having by its terms beensuperseded by the contract of January 19, is no longer a bar, and thecontract of January 19, having been executed after the filing of thepetition, is not a bar.On the other hand, if they are considered as asingle agreement, the existence of the unlawful union-security clauserenders them ineffective as a bar.4Accordingly, we find that a ques-tion affecting commerce exists concerning the representation of em-ployees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.4.The Employer is engaged in bottling and selling soft drinks andcider, and in selling beer.The parties agree that a unit of produc-tion,maintenance, and warehouse employees is appropriate.Theydisagree, however, as to the unit placement of sales delivery driversand seasonal employees.Except for the sales delivery drivers, noneof the employees involved had been represented for purposes of col-lective bargaining before the execution of the interim agreement,referred to above.Since about 1935, thesales delivery drivershave been representedby the Intervenor and its predecessors. In an earlier proceeding;the Board excluded these drivers from the production and mainte-nance unit therein found appropriate.'On the basis of the Board's4 Lever Brothers Company,97 NLRB 1240;Heekin Can Company,97 NLRB 783. Noearlier contract required all the old employees coveted by the current contract to join theIntervenor.Cf.Josten Engraving Company,98 NLRB 49.E S. Martinelli&Co.,81 NLRB 383No collective bargaining representative was selectedin the election therein directed.8The Board's decision in the earlier proceeding,to which the Petitioner herein was not aparty, was based in part on the agreement of the parties therein. S.MARTINELLI & COMPANY45decision in the earlier case, the Petitioner would exclude the driversfrom the unit sought herein, whereas the Employer and the Intervenorcontend that they are appropriately a part of that unit.The Peti-tioner has indicated that it is willing to represent the drivers as part ofthat unit, should the Board decide that they may appropriately beincluded.The drivers solicit orders for and make deliveries of the Employer'sproducts.On occasion, they also work in the plant during the Em-ployer's slack season in their regular hours after they have completedtheir deliveries, and during the Employer's busy season after theirregular hours.On such occasions, they perform the same type ofwork as the other employees in the agreed unit.The parties haveagreed to include in the unit a special delivery driver who, althoughhe spends a larger proportion of his time in the plant than do the salesdelivery drivers, has duties which correspond in part to the duties ofthe sales delivery drivers.The Board has sanctioned the inclusion of driver-salesmen in pro-duction and maintenance units when, as here, they have a sufficientcommunity of interest with other employees in the unit and no labororganization seeks to represent them in a separate unit.'Althoughthe sales delivery drivers in the past have been separately represented,no labor organization now seeks to continue such separate representa-tion.Under these circumstances we perceive no cogent reason forexcluding them, and we shall therefore include the sales deliverydrivers in the unit.The Employer's cider operations are seasonal in nature.The Em-ployer maintains a year-around complement of about 25 employees, andhires additional employees to meet the seasonal needs.The recordestablishes that theseasonal employeeswork with and do the same typeof work as the regular employees, and under the same conditions ofemployment.Accordingly, as all employees working at jobs withinthe unit are included and entitled to representation we find, contraryto the contention of the Petitioner, that the seasonal employees areincluded in the unit 8On the basis of the foregoing and the entire record, we find that allproduction, maintenance, and warehouse employees at the Employer'sWatsonville, California, plant and warehouse, includingsalesdeliverydrivers and seasonal employees, but excluding office clerical employees,the route supervisor,9 professional employees, guards, and supervisors7Coca-Cola Bottling Company,96 NLRB1425;Indianapolis Cleaners and LaunderersClub,87 NLRB 472;Dr. Pepper Bottling Company,78 NLRB 1261.8 R. Appel, Inc.,95 NLRB 7. Theseparate issue of theirvoting eligibilityis discussedinfra.8 Althoughthe parties agree, and we find, that this employee is not a supervisor withinthe meaningof the Act(S.Martinelli&Co., supra),it appearsthat he is anephew of theEmployer.In accordwith establishedBoard policy,we shall exclude this employee fromthe unit.Rosedale Passenger Lines, Inc.,85 NLRB 527, 531. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.As stated above, the Employer's cider operationsare seasonal,the peak season generally occurs sometime during the months of Oc-tober, November, or December. The number of employees in the unitvaries from about 25 at the minimum to from 60 to 80 at the peak.ThePetitioner requests that the Board direct an immediate election andfind the seasonal employees ineligible to vote; the Employer and theIntervenor request that the seasonal employees be permitted to vote inan election to be held at the next seasonal peak.The record reflectsthat the majority of the seasonal employees return to work for theEmployer from year to year.We find, therefore, that the seasonalemployees have a substantial interest in working conditions at the Em-ployer's plant and warehouse, and are therefore eligible to vote in theelection herein directed.10As we have found that the seasonal em-ployees are eligible to vote, we find nopersuasive reason fordepartingfrom the Board's usualpractice in seasonal industry cases.,"Accord-ingly, we shall direct'that the election be held at the Employer's nextseasonalpeak, on a date to be determined by the Regional Director,among the employees in the appropriate unit who are employed duringthe payroll period immediately preceding the date of the issuance bythe Regional Director of the notice ofelection.[Text of Directionof Electionomitted from publication in this vol-ume.]aoEastCoastFisheries,Inc., 97NLRB No. 1261.11Truck Equipment Company of Atlanta,93 NLRB 825.LOROCO INDUSTRIES,INC.andINTERNATIONAL BROTHERHOOD OFPULP,SULPHITE & PAPER MILL WORKERS, A.F. OF L.,PETITIONER.CaseNo. 9-RC-1454.May 9, 1952Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph A. Butler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial 'error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].1The hearing officer referred to the Board the separate motions of the Employer andLoroco Workers Independent Union, Reading Division,herein called the Intervenor, todismiss the uetition.For the reasons stated in paragraph numbered 3, the motions arehereby granted.99 NLRB No. 13.